DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 

Claims 1 and 11 are objected to because of the following informalities: Appropriate correction is required.

Regarding claim 1, it is unclear why the numbering of the process steps starts with (vii).

Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35   § 112

Claims 1-16 are rejected, because they depend from the rejected claim .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, 1st paragraph, since concentration has been defined in terms of parts per trillion and parts per billion in line 4, the phrase “per liter of water” makes the claim indefinite.

Further, 1st paragraph, it is unclear if the applicants intended to write “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing an original concentration of between 60 parts per trillion and 300 parts per billion of the at least highly fluorinated materials using an aqueous electronic separator” instead of “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing an original concentration of between 60 parts per trillion and 300 parts per billion of the at least highly fluorinated materials per liter of water into an aqueous electronic separator.” 

Further, lines 8-9, it is unclear if the term “mediated aqueous contaminated feed liquid” means treated aqueous feed liquid or something else.

Further, it is unclear if “a second aqueous liquid” recited in (viii) is same as or different from “an aqueous anodic liquid” recited in (b).

Further, it is unclear if “a third aqueous liquid” recited in (ix) is same as or different from “an aqueous cathodic liquid” recited in (c).

In (x), it is unclear if the applicants intended to write “applying a current between the anodic electrode and the cathodic electrode” instead of “applying a current between the anodic electrode chamber and the cathodic electrode chamber.” 

Further, in (x), it is unclear if “a first electrode in the anodic electrode chamber” recited in (x) is same as or different from “an anodic electrode” recited in (viii).

Further, in (x), it is unclear if “a second electrode in the cathodic electrode chamber” recited in (x) is same as or different from “a cathodic electrode” recited in (ix).

Further, it is unclear if the term “aqueous electronic separator” is same as or different from the term “aqueous electronic concentrator” used in the specification and the drawings.

Regarding claim 2, it is unclear if “the semipermeable membrane” recited in claim 2 refers to (a) the feed chamber and the anodic electrode chamber, or (b) the semipermeable membrane between the cathodic electrode chamber and the feed chamber.

Further, it is unclear if the applicants intended to write “thickness of between 40 µm and 300 µm” instead of “thickness of between 40µ and 300µ.” 

Regarding claim 6, if the semipermeable membrane between the feed chamber and the anodic electrode chamber allows passage of cations but restricts passage of anions through the semipermeable membrane, it is unclear how the current can drive highly fluorinated alkyl materials (which are anions) from the feed liquid through the semipermeable membrane between the feed chamber and the anodic electrode chamber and into the second aqueous liquid, because passage of anions through the semipermeable membrane is restricted. Classification search limited by text terms as shown in attached Search History.  

Regarding claims 11, 13, and 14, since concentration has been defined in terms of parts per trillion and parts per billion, the phrase “per liter of water” makes the claim indefinite.

Claims 2-14 are rejected, because they depend from the rejected claim 1.

Regarding claim 15, 1st paragraph, since concentration has been defined in terms of parts per trillion and parts per billion in lines 3-4, the phrase “per liter of water” makes the claim indefinite.

Further, 1st paragraph, it is unclear if the applicants intended to write “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing an original concentration of between 60 parts per trillion and 300 parts per billion of the at least highly fluorinated materials using an aqueous electronic separator” instead of “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing an original concentration of between 60 parts per trillion and 300 parts per billion of the at least highly fluorinated materials per liter of water into an aqueous electronic separator.” 

Further, lines 8-9, it is unclear if the term “mediated aqueous contaminated feed liquid” means treated aqueous feed liquid or something else.

Further, it is unclear if “a second aqueous liquid” recited in (ii) is same as or different from “an aqueous anodic liquid” recited in (b).

Further, it is unclear if “a third aqueous liquid” recited in (iii) is same as or different from “an aqueous cathodic liquid” recited in (c).

In (iv), it is unclear if the applicants intended to write “applying a current between the anodic electrode and the cathodic electrode” instead of “applying a current between the anodic electrode chamber and the cathodic electrode chamber.” 

Further, in (iv), it is unclear if “a first electrode in the anodic electrode chamber” recited in (iv) is same as or different from “an anodic electrode” recited in (ii).

Further, in (iv), it is unclear if “a second electrode in the cathodic electrode chamber” recited in (iv) is same as or different from “a cathodic electrode” recited in (iii).

Further, last paragraph, it is unclear if the applicants intended to write “thickness of between 50 µm and 250 µm” instead of “thickness of between 50µ and 250µ.” 

Further, it is unclear if the term “aqueous electronic separator” is same as or different from the term “aqueous electronic concentrator” used in the specification and the drawings.

Regarding claim 16, 1st paragraph, it is unclear if the applicants intended to write “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing less than the original concentration of the at least highly fluorinated materials per liter of water using an aqueous electronic separator” instead of “method of moderating concentration of at least highly fluorinated alkyl materials from a contaminated aqueous feed liquid containing less than the original concentration of the at least highly fluorinated materials per liter of water into an aqueous electronic separator.” 

Further, in (a), it is unclear if the term “mediated aqueous contaminated feed liquid” means treated aqueous feed liquid or something else.

Further, it is unclear if “a second aqueous liquid” recited in (e) is same as or different from “an aqueous anodic liquid” recited in (b).

Further, it is unclear if “a third aqueous liquid” recited in (f) is same as or different from “an aqueous cathodic liquid” recited in (c).

In (g), it is unclear if the applicants intended to write “applying a current between the anodic electrode and the cathodic electrode” instead of “applying a current between the anodic electrode chamber and the cathodic electrode chamber.” 

Further, in (g), it is unclear if “a first electrode in the anodic electrode chamber” recited in (g) is same as or different from “an anodic electrode” recited in (e).

Further, in (g), it is unclear if “a second electrode in the cathodic electrode chamber” recited in (g) is same as or different from “a cathodic electrode” recited in (f).

Further, last paragraph, it is unclear if the applicants intended to write “thickness of between 50 µm and 250 µm” instead of “thickness of between 50µ and 250µ.” 

Further, it is unclear if the term “aqueous electronic separator” is same as or different from the term “aqueous electronic concentrator” used in the specification and the drawings.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

The limitation recited in claim 11 is already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2021/0387874 (hereinafter called Lee), in view of US pre-grant patent publication no. US 2022/0220012 (hereinafter called Salah). 

Regarding claims 1, 4, and 5, Lee discloses a method of moderating concentration of a contaminant from a contaminated aqueous feed liquid, wherein the contaminant may comprise  perfluorooctanoic acid (PFOA) and perfluorooctane sulfonate (PFOS) (see paragraph 0048), wherein the method comprises feeding the contaminated aqueous feed liquid into a hybrid electrodialysis and electrolysis system 200 (reads on an aqueous electronic separator) (see Fig. 1C and paragraph 0037). Lee further discloses that the hybrid electrodialysis and electrolysis system 200 comprises at least three chambers, wherein the at least three chambers comprise: a) a feed chamber having a liquid exit port from which a mediated aqueous contaminated feed liquid exits and a liquid input port into which the contaminated aqueous feed liquid enters the feed chamber; b) an anodic electrode chamber filled with an aqueous anodic liquid; and c) a cathodic electrode chamber filled with an aqueous cathodic liquid; wherein the feed chamber is between and adjacent to the anodic electrode chamber and the cathodic electrode chamber and the feed chamber is separated from the anodic electrode chamber by an anion exchange membrane (reads on a semipermeable membrane), and the feed chamber is separated from the cathodic electrode chamber by a cation exchange membrane (reads on a semipermeable membrane) (see Fig. 1C and paragraph 0037). Lee further discloses that the process comprises: feeding the contaminated aqueous feed liquid into the feed chamber through the liquid input port; feeding a second aqueous liquid into and through the anodic electrode chamber in contact with an anodic electrode; feeding a third aqueous liquid into and through the cathodic electrode chamber in contact with a cathodic electrode; applying a current between the anodic electrode chamber and the cathodic electrode chamber and across the feed chamber from a first electrode in the anodic electrode chamber to a second electrode in the cathodic electrode chamber; the current driving anions from the feed liquid into and through the anion exchange membrane between the feed chamber and the anodic electrode chamber and into the second aqueous liquid thereby forming the mediated feed solution within the feed chamber; and xii) removing the mediated feed liquid through the liquid exit port with the mediated feed liquid having less the original concentration of the contaminants (see Fig. 1C and paragraph 0037). Lee further discloses that the system 200 is capable of removing different pollutants of opposite charge and then using both electrodes to convert the different pollutants to environmentally benign, less harmful, and/or value-added products (see paragraph 0037).

Lee  does not explicitly disclose that when the contaminant  comprises  perfluorooctanoic acid (PFOA) and/or perfluorooctane sulfonate (PFOS), then the  original concentration of the contaminant is between 60 parts per trillion and 300 parts per billion of the perfluorooctanoic acid (PFOA) and/or perfluorooctane sulfonate (PFOS).

Salah discloses a method of moderating concentration of PFAS (reads on highly fluorinated alkyl materials) from a contaminated aqueous feed liquid  PFAS containing an original concentration of about 145 ppb (overlapping the claimed range of between 60 parts per trillion and 300 parts per billion) of the PFAS (see Table 3 below paragraph 0108), wherein the contaminated aqueous feed liquid is treated in electrolytic reactor 100 comprising platinum or titanium anodes, and a current density of about 10 mA/cm2 to about 50 mA/cm2, preferably about 30 mA/cm2 is applied (see Fig. 1 and paragraphs 0067, 0082, and 0083). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lee by using an anode suitable for treating an aqueous stream having an original concentration of PFAS about 145 ppb (overlapping the claimed range of between 60 parts per trillion and 300 parts per billion) such as a platinum or titanium anode as taught by Salah, and by applying a current density of about 30 mA/cm2 as taught by Salah. The person with ordinary skill in the art would have been motivated to make this modification, because Salah teaches that such a modification would achieve the desired removal of PFAS.

Regarding claim 3, Lee further discloses that the anodic electrode and the cathodic electrode comprise a solid plate having a metal surface facing the feed chamber (see Fig. 1C).

Regarding claim 12, Lee further discloses that liquid from the anodic electrode chamber is withdrawn separately from removal of the mediated feed liquid (see Fig. 1C). 

Claims 2, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2021/0387874 (hereinafter called Lee), in view of US pre-grant patent publication no. US 2022/0220012 (hereinafter called Salah), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2015/0291452 (hereinafter called Jikihara). 

Regarding claim 2, Lee in view of Salah does not explicitly teach that the semipermeable membrane has a thickness of between 40 µm and 300 µm.  

Jikihara teaches anion exchange membranes and cation exchange membranes which are less susceptible to ion concentration polarization, and are also resistant to generation of blisters (see paragraphs 0012 and 0013). Jikihara further teaches that anion exchange membranes prepared by its method have a thickness in the range of 80-100 µm (see Table 4 below paragraph 0232). Jikihara further teaches that cation exchange membranes prepared by its method have a thickness in the range of 80-100 µm (see Table 5 below paragraph 0245).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lee in view of Salah by performing routine experimentation to determine thickness of anion exchange membranes and cation exchange membranes around the range of 80-100 µm taught by Jikihara. The person with ordinary skill in the art would have been motivated to make this modification, because Jikihara teaches that the advantage of the modification would be ion exchange membranes which are less susceptible to ion concentration polarization, and are also resistant to generation of blisters (see paragraphs 0012 and 0013). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claims 6 and 11, Lee further teaches that the semipermeable membrane 210 between the feed chamber 216 and the cathodic electrode chamber 220 allows passage of cations but restricts passage of anions through the semipermeable membrane 210, and the semipermeable membrane 208 between the feed chamber 216, and the anodic electrode chamber 218 allows passage of anions but restricts passage of cations through the semipermeable membrane 208 (see Fig. 1C and paragraph 0037).

Regarding claim 7, Lee further discloses that the anodic electrode and the cathodic electrode comprise a solid plate having a metal surface facing the feed chamber (see Fig. 1C).
  

Regarding claim 8, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using an anode suitable for treating an aqueous stream having PFAS such as a platinum or titanium anode as taught by Salah. The person with ordinary skill in the art would have been motivated to make this modification, because Salah teaches that such a modification would achieve the desired removal of PFAS.

Regarding claim 9, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by determining by routine experimentation current density suitable for treating an aqueous stream having PFAS around the value of 30 mA/cm2 taught by Salah. The person with ordinary skill in the art would have been motivated to make this modification, because Salah teaches that such a modification would achieve the desired removal of PFAS. Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 10, Lee further teaches that the aqueous feed liquid has a direction of movement from the liquid inlet port to the liquid outlet port and the current is applied approximately perpendicular to that direction of movement (see Fig. 1C).
  
Regarding claims 13 and 14, Lee teaches that liquid from the anodic electrode chamber is withdrawn separately from removal of the mediated feed liquid (see Fig. 1C). It is noted that the limitation “the withdrawn liquid from the anodic electrode chamber comprises less than the original concentration of the at least highly fluorinated alkyl materials per liter of water” is an intended result which would be expected to be achieved because the combination of cited art meets all the active method steps.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2021/0387874 (hereinafter called Lee), in view of US pre-grant patent publication no. US 2022/0220012 (hereinafter called Salah), and US pre-grant patent publication no. US 2015/0291452 (hereinafter called Jikihara). 

Regarding claims 15 and 16, Lee discloses a method of moderating concentration of a contaminant from a contaminated aqueous feed liquid, wherein the contaminant may comprise  perfluorooctanoic acid (PFOA) and perfluorooctane sulfonate (PFOS) (see paragraph 0048), wherein the method comprises feeding the contaminated aqueous feed liquid into a hybrid electrodialysis and electrolysis system 200 (reads on an aqueous electronic separator) (see Fig. 1C and paragraph 0037). Lee further discloses that the hybrid electrodialysis and electrolysis system 200 comprises at least three chambers, wherein the at least three chambers comprise: a) a feed chamber having a liquid exit port from which a mediated aqueous contaminated feed liquid exits and a liquid input port into which the contaminated aqueous feed liquid enters the feed chamber; b) an anodic electrode chamber filled with an aqueous anodic liquid; and c) a cathodic electrode chamber filled with an aqueous cathodic liquid; wherein the feed chamber is between and adjacent to the anodic electrode chamber and the cathodic electrode chamber and the feed chamber is separated from the anodic electrode chamber by an anion exchange membrane (reads on a semipermeable membrane), and the feed chamber is separated from the cathodic electrode chamber by a cation exchange membrane (reads on a semipermeable membrane) (see Fig. 1C and paragraph 0037). Lee further discloses that the process comprises: feeding the contaminated aqueous feed liquid into the feed chamber through the liquid input port; feeding a second aqueous liquid into and through the anodic electrode chamber in contact with an anodic electrode; feeding a third aqueous liquid into and through the cathodic electrode chamber in contact with a cathodic electrode; applying a current between the anodic electrode chamber and the cathodic electrode chamber and across the feed chamber from a first electrode in the anodic electrode chamber to a second electrode in the cathodic electrode chamber; the current driving anions from the feed liquid into and through the anion exchange membrane between the feed chamber and the anodic electrode chamber and into the second aqueous liquid thereby forming the mediated feed solution within the feed chamber; and xii) removing the mediated feed liquid through the liquid exit port with the mediated feed liquid having less the original concentration of the contaminants (see Fig. 1C and paragraph 0037). Lee further discloses that the system 200 is capable of removing different pollutants of opposite charge and then using both electrodes to convert the different pollutants to environmentally benign, less harmful, and/or value-added products (see paragraph 0037). Lee further discloses that the anodic electrode and the cathodic electrode comprise a solid plate having a metal surface facing the feed chamber (see Fig. 1C).

Lee  does not explicitly disclose that when the contaminant  comprises  perfluorooctanoic acid (PFOA) and/or perfluorooctane sulfonate (PFOS), then the  original concentration of the contaminant is between 60 parts per trillion and 300 parts per billion of the perfluorooctanoic acid (PFOA) and/or perfluorooctane sulfonate (PFOS).

Salah discloses a method of moderating concentration of PFAS (reads on highly fluorinated alkyl materials) from a contaminated aqueous feed liquid  PFAS containing an original concentration of about 145 ppb (overlapping the claimed range of between 60 parts per trillion and 300 parts per billion) of the PFAS (see Table 3 below paragraph 0108), wherein the contaminated aqueous feed liquid is treated in electrolytic reactor 100 comprising platinum or titanium anodes, and a current density of about 10 mA/cm2 to about 50 mA/cm2, preferably about 30 mA/cm2 is applied (see Fig. 1 and paragraphs 0067, 0082, and 0083). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lee by using an anode suitable for treating an aqueous stream having an original concentration of PFAS about 145 ppb (overlapping the claimed range of between 60 parts per trillion and 300 parts per billion) such as a platinum or titanium anode as taught by Salah, and by performing routine experimentation around the current density of about 30 mA/cm2 taught by Salah to determine the most suitable current density. The person with ordinary skill in the art would have been motivated to make this modification, because Salah teaches that such a modification would achieve the desired removal of PFAS.

Lee in view of Salah does not explicitly teach that the semipermeable membrane has a thickness of between 50 µm and 250 µm. 

Jikihara teaches anion exchange membranes and cation exchange membranes which are less susceptible to ion concentration polarization, and are also resistant to generation of blisters (see paragraphs 0012 and 0013). Jikihara further teaches that anion exchange membranes prepared by its method have a thickness in the range of 80-100 µm (see Table 4 below paragraph 0232). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lee in view of Salah by performing routine experimentation to determine thickness of anion exchange membranes and cation exchange membranes around the range of 80-100 µm taught by Jikihara. The person with ordinary skill in the art would have been motivated to make this modification, because Jikihara teaches that the advantage of the modification would be ion exchange membranes which are less susceptible to ion concentration polarization, and are also resistant to generation of blisters (see paragraphs 0012 and 0013). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

References of Interest

International patent application publication no. WO 2020/247029 (hereinafter called Yang), has been cited, but have not been applied. The reference is pertinent to many claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795